Citation Nr: 0921448	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
neurodermatitis.

2.  Entitlement to service connection for suspected glaucoma.

3.  Entitlement to service connection for a refractive error.

4.  Entitlement to a higher initial evaluation for 
meibomianitis with dry eye syndrome, currently assigned a 10 
percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1975 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2004.  The issues remaining on appeal were remanded 
in June 2008.

In a statement received on a substantive appeal form, VA Form 
9, received in December 2008, the Veteran provided 
contentions regarding the issues of service connection of 
posttraumatic stress disorder (PTSD) and for mercury fillings 
in the teeth.  However, these claims were denied by the Board 
in the decision dated in June 2008.  Unless she filed a 
Notice of Appeal with the United States Court of Appeals for 
Veterans Claims (Court), the decision is final as to those 
issues, and they are no longer on appeal.  She was informed 
of her appellate rights in a notice appended to the June 2008 
Board decision, or she may refer to the notice attached to 
this decision, for information regarding actions she may take 
if she still wishes to pursue those matters, such as 
reopening her claim at the RO level with new and material 
evidence, or filing a motion for Reconsideration or for 
revision of the decision based on clear and unmistakable 
error (CUE) directly with the Board.  However, any such 
actions must be taken separately; they are not part of the 
current appeal, and the Board does not currently have 
jurisdiction to decide those issues.  

The issues of service connection for suspected glaucoma and a 
refractive error and a higher rating for meibomianitis with 
dry eye syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Throughout the appeal period, neurodermatitis has been 
manifested by infrequent, short-lived exacerbations with less 
than 5 percent of the total body or exposed area affected.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a compensable 
rating for neurodermatitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a, 
Diagnostic Code 7806 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the Veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, in a letter dated in July 2008, the Veteran was 
informed that in order to establish an increased rating, 
evidence must show her condition had become worse, which 
could be shown by medical evidence or other evidence showing 
persistence or recurrent symptoms of disabilities.  The RO 
advised the claimant of her and VA's respective duties for 
obtaining different types of evidence.  She was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The notice also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing her disability symptoms 
from people who had witnessed how they affected her.  
Specific rating criteria were included as well.  The claim 
was subsequently readjudicated by means of a supplemental 
statement of the case in October 2008.  Therefore, any timing 
defect in the provision of this aspect of the notice was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).     

As to the duty to assist, the Veteran's VA and service 
treatment records have been obtained.  VA examinations have 
been conducted, and she has not identified any pertinent 
private treatment records.  Although the veteran requested a 
Travel Board hearing, she cancelled two separate scheduled 
hearings on the day of the hearing.  After failing to report 
for the second of these hearings, scheduled in December 2007, 
her motion to reschedule the hearing was denied by the 
Veterans Law Judge who would have presided over this hearing, 
as she had not shown good cause.  See 38 C.F.R. § 20.704(d) 
(2008).  Therefore, her hearing request is considered 
withdrawn.  Id.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased (compensable) rating for neurodermatitis

The Veteran contends that her skin condition warrants a 
compensable rating.  

VA outpatient treatment records show that in February 2003, 
the Veteran complained of an itchy rash all over her body, 
present for two weeks.  When seen by the doctor that day, she 
stated that a rash broke out whenever she was stressed.  On 
examination, she had a macular rash on the neck and chest.  

On a VA examination in January 2004, the Veteran stated that 
she had periodic outbreaks of a rash which she described as 
small bumps that occurred on her elbows, thighs, and/or 
chest.  She said they were very small bumps, which were 
preceded by a one to two day period of intense pruritis.  
They occurred in clusters of several small bumps, involving 
areas such as the entire anterior aspect of both thighs in a 
severe outbreak.  She stated that she had not had involvement 
in the face.  The outbreaks typically lasted 7 to 10 days.  
She said that when she scratched the small bumps, a white 
stringy substance was released, which she stated was her 
nerve endings.  Her most recent outbreak had been a small one 
in December 2003.  The examiner noted that her doctor had 
recorded a small patch of macular rash on the right inner 
thigh.  Prior to the December 2003 outbreak, she had not had 
an outbreak for over one year.  On examination, the Veteran 
did not have any rashes or lesions, and she stated that she 
was not having an outbreak at that time.  She had a 0.5 x 
0.75 centimeter hyperpigmented region on the right knee, 
which she stated was the remaining residual of the December 
2003 rash.  The diagnosis was history consistent with 
neurodermatitis with no current manifestations of any 
dermatological disease.  

On a VA examination of the veteran's skin conducted in April 
2005, a 4 cm by 2 cm flat, hyperpigmented area on the right 
side of her chin, noted to be less than 5 percent of the 
exposed face and neck area, was observed.  No other 
manifestations were shown at that time.  

In May 2005, the Veteran was seen in a VA the dermatology 
clinic, with a rash that was on her face for the first time.  
She said it had been present for one month.  On examination, 
she had discrete erythematous scaly papules in an annular 
configuration on and under the chin; the rest of the skin was 
normal.  KOH was negative.  The assessment was erythema, with 
a number of differential diagnoses for the etiology, but the 
Veteran did not want a biopsy at that point.  VA records do 
not show any treatment for her skin condition between this 
episode and the July 2008 VA examination.  

On a VA examination in July 2008, the Veteran stated that she 
applied topical corticosteroid cream topically twice daily to 
her skin.  She also took a systemic medication, 
diphenhydramine, which was not a corticosteroid or an 
immunosuppressive.  She currently had a flare-up which she 
stated was mild.  She described the course of an outbreak as 
starting with tingling and burning in the area, followed by 
blisters, which could spread around her entire body at times.  
Examination disclosed an abnormal erythematous group of 
vesicles on the legs, most prominent on the left posterior 
leg.  The assessment was that they were most consistent with 
herpes simplex virus (HSV).  A biopsy was taken.  The biopsy 
report noted a superficial ulcerated lesion on the left 
posterior leg, with crusted blood and fibrin material.  There 
were numerous eosinophils and lymphocytes seen in the upper 
dermis with prominent edema.  There were no viral cytopathic 
changes seen, and it was consistent with insect bite 
reaction.  

The final conclusion noted that the preliminary diagnosis had 
been vesicles, most consistent with HSV, but after biopsy, 
the final diagnosis was vesicles from insect bite reaction.  
It was commented that the Veteran's current skin exacerbation 
consisted of 13 single, scattered lesions of which most were 
located on the left lower leg, with the total area covered by 
all lesions combined of 11.625 centimeters, or approximately 
2 percent of the total body surface.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Separate ratings for separate periods of time (staged 
ratings) may be granted for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007)

The RO rated the Veteran under the criteria pertaining to 
dermatitis.  Dermatitis is rated 0 percent when less than 5 
percent of the entire body or of exposed areas is affected, 
and no more than topical therapy is required during the past 
12 month period.  A 10 percent rating is assigned when at 
least 5 percent but less than 20 percent of the entire body 
or of exposed areas is affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12 month period.  A 30 percent rating is 
assigned when 20 to 40 percent of the entire body or of 
exposed areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12 month period.  The highest rating of 60 
percent is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affect, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806. 

The most recent examination report specifically noted that 
the Veteran did not require corticosteroids or other 
immunosuppressive drugs to treat her skin condition.  
Examination reports and outpatient treatment records do not 
show symptoms present on more than five percent of the body 
or exposed area.  

The Veteran contends that she has been unable to be seen at 
the VA when her condition is at its most active; she states 
that by the time she has an appointment, the condition has 
improved.  However, the outpatient treatment records show at 
most four exacerbations between February 2003 and July 2008, 
with none shown for the three year period from May 2005 to 
July 2008.  The 4th exacerbation, shown in July 2008, covered 
less than 3 percent of the total body area, and a biopsy 
revealed it to be an insect bite reaction.  The most 
significant area of involvement was on the neck and chest in 
February 2003, but even if this was more than 5 percent of 
the total or exposed body, it was not shown to be present for 
an identifiable period of time, such as to warrant a staged 
rating.  In this regard, she was only seen on a single 
occasion for that outbreak, and she has stated that the 
outbreaks last about a week.  

Alternatively, the veteran's condition may be evaluated based 
on disfigurement.  For a higher rating based on disfiguring 
scars of the head, face, or neck, the rating schedule defines 
eight characteristics of disfigurement, including skin hypo-
or hyper-pigmented in an area exceeding six square inches.  
38 C.F.R. § 4.118, DC 7800, Note 1 (2007).  For disfigurement 
of the head, face, or neck with one characteristic of 
disfigurement an evaluation of 10 percent is warranted.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of features or paired sets features, defined as 
the nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, and lips, or with to or three 
characteristics of disfigurement, a 30 percent rating is 
warranted.  38 C.F.R. § 4.118, DC 7800.  

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  38 C.F.R. 
§ 4.118, DC 7800.

The Veteran's skin condition, at the time it involved the 
face in May 2005, did not display any of the characteristics 
of disfigurement, either as described on the examination 
report or as shown in the photographs.  Therefore, a 
compensable rating is not warranted on the basis of 
disfigurement.

The Board has carefully considered the Veteran's contentions 
that she is unable to be seen at the VA before her skin 
condition has cleared from its worst manifestations.  
However, the VA treatment records show very few occasions 
over the lengthy appeal period on which the Veteran has 
sought treatment for her skin condition, and the findings 
shown on those occasions did not reflect residuals of an 
outbreak that covered a significantly greater area than shown 
by the active manifestations present at the time she was 
seen.  In February 2003, she stated that the rash was all 
over her body, but when seen that same day, there was a 
macular rash on the neck and chest only.  Other than this 
occasion, her history when she has been seen has not 
reflected substantially more involvement than shown when she 
was seen.  Moreover, the Veteran's exacerbations reportedly 
occur during periods of stress, but are not cyclical, and it 
is not feasible to continue to try to schedule an examination 
during a period of exacerbation, when she has already had 
three examinations, and the treatment records reflect that 
she has only sought treatment on an infrequent basis.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (examinations 
for diseases with cyclical manifestations should be conducted 
during the active stage of the disease, to the extent 
possible).  

The evidence as a whole does not more closely approximate the 
criteria for a higher rating at any specific time during the 
appeal period.  The veteran has not contended, nor does the 
evidence otherwise suggest, that the rating criteria are 
inadequate to describe her skin condition, and, consequently, 
the question of an extraschedular evaluation is not raised.  
See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111 (2008).  See Barringer v. Peak, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008); Thun v. Peake, 22 
Vet. App. 111 (2008).  

The preponderance of the evidence is against the claim for a 
compensable rating for neurodermatitis, throughout the appeal 
period.  In reaching this determination, the Board is mindful 
that all reasonable doubt is to be resolved in the Veteran's 
favor.  However, the preponderance of the evidence is against 
the claim, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for neurodermatitis is denied.


REMAND

Also developed for appellate consideration, and remanded by 
the Board in June 2007, was the issue of service connection 
for "eyestrain."  In a decision review officer decision 
dated in October 2008, service connection for meibomianitis 
with dry eye syndrome was granted, and assigned a 10 percent 
rating.  Service connection for "glaucoma suspect" and a 
refractive error was denied.  However, those conditions must 
be considered as part of the appeal involving claimed 
"eyestrain."  In this regard, it is clear that in her 
claim, the Veteran meant decreased visual acuity that 
necessitated her having to wear glasses, and as developed for 
appellate consideration, the various discussions included all 
aspects of her visual complaints.  She is not competent to 
diagnose her various ocular diagnoses, and her claim and the 
development must be considered to encompass these diagnosed 
conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
In a December 2008 statement, the Veteran expressly 
"appealed" the decision as to those conditions, but as they 
must be considered as part of the already perfected appeal, 
it is not necessary for her to again appeal those claims.  
(Due to the separate diagnoses now of record, they have been 
divided into separate issues, for clarification, since they 
are legally distinct conditions.  See 38 C.F.R. § 3.303(c).)   

Because the October 2008 decision only partially granted her 
claim, she must be furnished a supplemental statement of the 
case (SSOC) concerning the remaining issues of service 
connection for suspected glaucoma and a refractive error.  

Concerning the issue of a higher initial evaluation for 
meibomianitis with dry eye syndrome, in her "appeal" 
received in at the RO in December 2008, the Veteran disagreed 
with the assignment of a 10 percent rating for meibomianitis 
with dry eye syndrome.  This satisfies the requirements for a 
notice of disagreement (NOD), and the Court has held that 
where an NOD has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and her 
representative with an SSOC addressing the 
issues of service connection for suspected 
glaucoma and a refractive error, which, as 
discussed above, were part of the 
previously perfected appeal of the issue 
of service connection for "eyestrain."  
After affording the opportunity to 
respond, the case should be returned to 
the Board for appellate review of these 
issues. 

2.  Furnish the veteran and her 
representative with an SOC with regard to 
the issue of a higher initial evaluation 
for meibomianitis with dry eye syndrome.  
The veteran should also be informed of her 
appeal rights and of the actions necessary 
to perfect an appeal on this issue.  This 
issue should only be returned to the Board 
if the appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


